DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 10/12/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Based on applicant’s amendments dated 10/12/2020, objection to claim numberings are withdrawn.  
	Based on amendment to title, the objection to title and specification is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8, 9, 11, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0424032 (hereinafter ‘032).
Regarding claims 1, 19, ‘032 teaches a temperature sensor comprising: 
a temperature-sensitive element including an element main body and a pair of lead wires that is drawn out from the element main body (page 2 para 3; 2 Fig 1); a case accommodating the temperature-sensitive element and having a heat transfer surface configured to come into physical contact with a surface of a measurement object for temperature  (page 2 para 3; 2 Fig 1); a pair of lead frames electrically connected with each of the lead wires and drawn out from the case (5 Fig 2); and a filler covering the temperature-sensitive element accommodated in the case and a part of the lead frames and 
However, ‘032 does not teach the surface of the measurement object is parallel to the heat transfer surface.  ‘032 teaches the temperature sensor within the case having protruding parts and installing on a carrier member.  The carrier member is parallel to the case.  Furthermore, the case can be installed to any structure having holes, e.g. circuit or mounting boards.
It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, ___ F.2d at ___, 44 USPQ2d 1429 (Fed. Cir. 1997).

With respect to claim 2, ‘032 teaches the filler covers at least a part of connection portions between the lead wires and the lead frames (resin: page 2 para 3), in an interior of the case (3 Fig 1).  
Regarding claims 3, 9, ‘032 teaches the case surrounds the filler (Fig 1).  
With respect to claims 5, 11, 15, ‘032 teaches the temperature sensor is configured to measure the temperature of the measurement object while being attached to an attachment object, (protrusion: page 2 para 3, Fig 1) and the case includes a connection part on a side opposing to the heat transfer 
Regarding claims 8, 13, 16, ‘032 teaches the pair of lead frames includes a spacer configured to maintain an interval between them (page 2 para 3; epoxy is used to form a space in between the leads 5 Fig 1).  
With respect to claim 12, ‘032 teaches the case includes a support configured to regulate a relative positional relationship between the attachment object and the heat transfer surface (locking part: page 2 para 3).
Claims 4, 6, 7, 10, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0424032 (hereinafter ‘032) as applied to claim 1/3/5, further in view of Lemore (FR002652951 EPO Translation).
Regarding claims 4, 10, 14 and 18, ‘032 does not teach the case includes a lug terminal having the heat transfer surface, the lug terminal being configured to fix the case to the measurement object.
Lemore teaches the case includes a lug terminal having the heat transfer surface, the lug terminal being configured to fix the case to the measurement object (page 1, lines 15-20).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a lug as taught for ease of attaching to a structure.
Regarding claims 6 and 7 the combination does not teach the case includes a support configured to regulate a relative positional relationship between the attachment object and the heat transfer surface.
Lemore teaches the case includes a support configured to regulate a relative positional relationship between the attachment object and the heat transfer surface (barrel page 1, lines 15-20).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a lug as taught for ease of attaching to 
Regarding claim 17, ‘032 teaches a temperature-sensitive element including an element main body and a pair of lead wires that is drawn out from the element main body (page 2 para 3; 2 Fig 1); a case accommodating the temperature-sensitive element and having a heat transfer surface configured to come into physical contact with a surface of a measurement object for temperature  (page 2 para 3; 2 Fig 1); a pair of lead frames electrically connected with each of the lead wires and drawn out from the case (5 Fig 2); and a filler covering the temperature-sensitive element accommodated in the case and a part of the lead frames and holding the temperature-sensitive element and the lead frames in the case while maintaining a state of the connection (page 2 para 3).  
Lemore teaches the case includes a lug terminal having the heat transfer surface, the lug terminal being configured to fix the case to the measurement object (page 1, lines 15-20).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a lug as taught for ease of attaching to a structure. Regarding, the surface of the measurement object is parallel to the heat transfer surface.  ‘032 teaches the temperature sensor within the case having protruding parts and installing on a carrier member.  The carrier member is parallel to the case.  Furthermore, the case can be installed to any structure having holes, e.g. circuit or mounting boards.
With respect to claim 20, ‘032 teaches the attachment object is a circuit board (carrying member: page 2 para 3), the case includes the support for attaching the case to the circuit board, and the support is configured to regulate a relative positional relationship between the circuit board and the heat transfer surface when the case is attached to the circuit board (locking, elastic member: page 2 para 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/                Examiner, Art Unit 2855                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855